Citation Nr: 0023340	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-32 552A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals (Board) decision rendered November 1, 
1990, which denied entitlement to service connection for 
tinnitus and hyperacusis, as well as in the Board decision 
rendered May 14, 1997, which determined that new and material 
evidence had not been submitted to reopen the claims of 
service connection for tinnitus and hyperacusis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran, who is the moving party in this case, had active 
military service from June 1953 to June 1956.

This matter comes before the Board as the result of a motion 
by the veteran alleging clear and unmistakable error in 
decisions by the Board issued on November 1, 1990, and May 
14, 1997.


FINDINGS OF FACT

1.  The November 1990 Board decision found that the moving 
party failed to show that hyperacusis or tinnitus had their 
onset in service.  

2.  The record does not suggest that any of the correct facts 
regarding the issues of service connection for hyperacusis 
and tinnitus, as they were known at that time, were not 
before the Board at the time of the November 1990 decision.

3.  The November 1990 decision by which the Board found that 
hyperacusis and tinnitus were not incurred in or aggravated 
by service did not involve improper application of statutory 
and regulatory provisions extant at the time of the decision.  

4.  The May 1997 Board decision found that the moving party 
failed to show that new and material evidence had been 
submitted to reopen the claims of service connection for 
hyperacusis and tinnitus.

5.  The record does not suggest that any of the correct facts 
regarding the issue of whether new and material evidence had 
been submitted to reopen the claims of service connection for 
hyperacusis and tinnitus, as they were known at that time, 
were not before the Board at the time of the May 1997 
decision.  

6.  The May 1997 decision by which the Board found that new 
and material evidence had not been submitted to reopen the 
claims of entitlement to service connection for hyperacusis 
and tinnitus did not involve improper application of 
statutory and regulatory provisions extant at the time of the 
decision.  


CONCLUSION OF LAW

The moving party's allegations of clear and unmistakable 
error in the November 1990 Board decision which denied 
service connection for hyperacusis and tinnitus and the May 
1997 Board decision which declined to reopen those same 
claims fail to meet the threshold pleading requirements for 
revision of a Board decision on grounds of clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 2000); 
38 C.F.R. §§ 20.1403, 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has argued that there was clear and unmistakable 
error ("CUE") in the November 1, 1990, Board decision which 
denied entitlement to service connection for hyperacusis and 
tinnitus, and in the May 14, 1997, Board decision that found 
that new and material evidence had not been submitted to 
reopen those claims.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has essentially charged that 
CUE was committed in the misapplication of law and the 
misinterpretation of facts as they were known at the time of 
each decision.  However, the moving party has not 
demonstrated that either the Board's November 1, 1990, 
decision, or its May 14, 1997, decision contains an error 
which, had it not been made, would have manifestly changed 
the outcome when it was made.  See 38 C.F.R. § 20.1403 (c).  

With regard to the November 1990 decision, that determination 
found that the first evidence of hyperacusis and/or tinnitus 
was too remote in time to show that the conditions were due 
to events in service.  The veteran has argued that the Board 
committed CUE when it failed to state reasons or bases for 
rejecting the veteran's medical opinion evidence, and that 
the Board improperly relied on its own unsubstantiated 
medical opinion for its decision.  With regard to the May 
1997 decision, the Board found that the additional evidence 
was new but that it was not material.  The veteran has urged 
that the CUE in that decision was the Board's mistaken 
reliance on the incorrect presumption that the veteran was 
not exposed to acoustic trauma in service.  However, for the 
following reasons, neither of these contentions persuades the 
Board that either decision contains CUE.

Addressing each decision separately, the Board notes that in 
its November 1990 decision, the Board found that the 
veteran's then-current evidence of tinnitus and hyperacusis 
was too remote in time to place the evidence in equipoise as 
to whether the conditions were related to inservice acoustic 
trauma.  The veteran has urged that the Board should have 
obtained additional medical evidence to counter the veteran's 
medical opinion evidence of a relationship between the then-
current tinnitus and hyperacusis, and service.  However, the 
Board finds that this earlier decision contained plausible 
bases for its findings, and the veteran's allegations 
regarding the probative weight of the medical opinion 
evidence does not constitute a valid claim of CUE.  As stated 
by the Court with respect to CUE in RO rating decisions, for 
CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE in 
decisions of the regional office.  "Clear and unmistakable 
error is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts; it is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE 
"are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that [clear and unmistakable error] is a very specific and 
rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  A disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the facts before the Board at the time of the 
November 1990 decision included those contained in the 
service medical records for the veteran's active duty period 
from 1953 to 1956 and reserve physical examination reports 
dated in 1974 and 1978; hearing testimony provided in 1990, 
and private treatment records dated from 1981.  The Board 
listed all of the evidence in its decision, and clearly 
articulated its reasons and bases for the denial.  The Board 
correctly listed and applied the appropriate controlling law, 
38 U.S.C. §§ 310, 331, which provided that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  As to 
the veteran's contentions that the Board should have obtained 
an expert medical opinion to support its position, the Board 
was not required to obtain such an opinion unless it 
determined that one was necessary.  The simple fact that the 
veteran provided some opinion evidence to support his 
contentions did not require the Board to obtain an opinion.  
The Board remained obligated to weigh the evidence and 
support its findings and conclusion with plausible reasons 
and bases, which it did in the discussion of the evidence.   

Noting that the veteran's complaints did not surface until 
years after service, the Board, in 1990, concluded that the 
current record did not support the conclusion that the 
veteran's tinnitus and hyperacusis were due to events which 
occurred in service.  It found the medical opinions too 
remote in time to be significantly persuasive as to a nexus 
relationship between inservice acoustic trauma and the then-
present tinnitus and hyperacusis.  The Board also pointed out 
that it did not find the veteran's assertion that the 
tinnitus and hyperacusis would not "surface" until years 
after service to be unpersuasive and unsupported by medical 
experience.  

Based on the foregoing, the Board finds that Board's 1990 
decision not to grant service connection for tinnitus and 
hyperacusis is not an "undebatable" error.  The November 1990 
Board decision was consistent with and supported by the law 
then applicable for determining whether service connection 
was warranted.  See 38 U.S.C §§ 310, 311.  Moreover, the 
Board's current review confirms that the Board, in 1990, 
reviewed all the correct facts relating to the issue of 
service connection as they were known at the time of the 1990 
decision.  The Board may not find CUE in an earlier decision 
simply because it may disagree with the way the facts were 
weighed, or even discussed, in the earlier decision, absent a 
misapplication of the law or a finding that the Board failed 
to consider all facts then-known.  Therefore, the Board finds 
that the conclusion that hyperacusis and tinnitus were not 
incurred in service was a reasonable exercise of adjudicatory 
judgment and did not involve CUE.  

The facts before the Board at the time of the May 1997 
decision included those reviewed in the 1990 decision as well 
as additional private treatment records dated from 1990, 
records from the Social Security Administration, literature 
submitted by the veteran and hearing testimony.  Again, the 
Board listed all of the evidence in its decision, and clearly 
articulated its reasons and bases for finding that new and 
material evidence had not been submitted to reopen the claims 
for service connection for hyperacusis and tinnitus.  The 
Board found that the additional evidence was not probative of 
an inservice incurrence of those disabilities or, 
specifically, of a nexus between the current disabilities and 
service.  

The Board then cited, discussed and applied a series of law 
and regulations, 38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7103, 
7104 (West 1991); 38 C.F.R. §§ 3.156, 3.306, 20.1100 (1996).  
These together provide that service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by active service; and that a decision of the 
Board on such an issue is final and cannot be reopened or 
readjudicated absent new and material evidence.  Noting that 
the evidence submitted was new but not material because it 
did not tend to establish inservice incurrence of injury or 
disease or a medical relationship between the current 
conditions and service, the Board concluded in 1997 that the 
1990 Board decision was final and was not reopened.  

Based on the foregoing, the Board finds that Board's May 1997 
decision not to reopen the claims of entitlement to service 
connection for hyperacusis and tinnitus is not an 
"undebatable" error.  The May 1997 Board decision was 
consistent with and supported by the law then applicable for 
determining whether new and material evidence had been 
submitted to reopen a Board decision.  See 38 U.S.C.A. 
§§ 5108, 7103, 7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1100 
(1996).  Moreover, the Board's current review confirms that 
the Board reviewed all the correct facts relating to the 
issue of whether the evidence submitted was new and material, 
as those facts were known at the time of the 1997 decision.  
The Board does not find that there was a misapplication of 
the law or that the Board failed to consider all facts then-
known.  Therefore, the Board finds that the conclusion that 
new and material evidence had not been submitted was a 
reasonable exercise of adjudicatory judgment and did not 
involve CUE.  

The undersigned notes that arguments raised by the moving 
party throughout the pendency of his motion relate to the 
interpretation and evaluation of the evidence in both prior 
decisions generally.  In this respect, the veteran has raised 
generic allegations of error concerning both the 1990 and 
1997 Board decisions, but not necessarily the discrete issue 
of CUE.  The veteran has alleged that the decisions were the 
product of error essentially because the decision failed to 
consider all the evidence in a certain way.  This argument 
represents an example of disagreement as to how the evidence 
was interpreted and evaluated, and as such cannot constitute 
a basis for a finding of CUE.  See 38 C.F.R. § 20.1403(d)(3); 
see also Luallen, supra.  Further, the notes that the veteran 
submitted an additional medical opinion from a private 
treating source dated in July 1997 in connection with a 1997 
request for reconsideration of the Board's May 1997 decision.  
However, as noted above, generally, review for CUE in a prior 
Board decision must be based on the record and the law that 
existed when that decision was made.  See 38 C.F.R. 
§ 21.1403(b). 

In addition, the Board notes that to the extent that the 
veteran's CUE motion contains allegations of VA's failure to 
get a medical opinion to support its denials may be construed 
as allegations regarding the failure of VA to comply with the 
duty to assist, the development by the VA appears to have 
been thorough.  Nevertheless, any failure of the duty to 
assist by VA in either Board decision is not a basis for a 
finding of CUE.  See 38 C.F.R. § 20.1403(d)(2) (1999).  The 
Board finds that there has been no failure to apply the 
correct statutory or regulatory provision nor failure to 
consider the correct facts as they were known at the time, 
and thus, no CUE.  See Damrel, 6 Vet. App. at 245. 

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in 
either the November 1, 1990, Board decision or the May 14, 
1997, Board decision.  Accordingly, in the absence of any 
additional allegations, the motion is denied.


ORDER

The motion for revision of the November 1, 1990, Board 
decision, and the May 14, 1997, Board decision, on the 
grounds of clear and unmistakable error, is denied.


		
	S. L. KENNEDY
Member, Board of Veterans' Appeals


 


